Exhibit 99.1 CONSOLIDATED BALANCE SHEETS As at September 30, December31, (UNAUDITED) (Cdn$000s) Notes ASSETS Cash Accounts receivable Prepaids and deposits Derivative asset 22 Total current assets Long-term investments 4 Derivative asset 22 Other long-term assets 5 Exploration and evaluation 6, 7 Property, plant and equipment 7, 8 Goodwill 9 Deferred income tax 19 - Total assets LIABILITIES Accounts payable and accrued liabilities Dividends payable Current portion of long-term debt 10 Derivative liability 22 Decommissioning liability 12 Total current liabilities Long-term debt 10 Derivative liability 22 Other long-term liabilities 11, 20 Decommissioning liability 12 Deferred income tax 19 Total liabilities SHAREHOLDERS’ EQUITY Shareholders’ capital 13 Contributed surplus Deficit 14 ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity See accompanying notes to the consolidated financial statements. CRESCENT POINT ENERGY CORP. 1 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three months ended September 30 Nine months ended September 30 (UNAUDITED) (Cdn$000s, except per share amounts) Notes REVENUE AND OTHER INCOME Oil and gas sales Royalties ) Oil and gas revenue Derivative gains (losses) 16, 22 ) Other income (loss) 17 ) ) ) EXPENSES Operating Transportation General and administrative Interest on long-term debt Foreign exchange loss 18 Share-based compensation 20 Depletion, depreciation, amortization and impairment 6, 8 Accretion 12 Net income (loss) before tax ) ) Tax expense (recovery) Current 14 - 5 Deferred 19 ) ) Net income (loss) ) ) Other comprehensive income Items that may be subsequently reclassified to profit or loss Foreign currency translation of foreign operations Comprehensive income (loss) ) ) Net income (loss) per share 21 Basic ) ) Diluted ) ) See accompanying notes to the consolidated financial statements. CRESCENT POINT ENERGY CORP. 2 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (UNAUDITED) (Cdn$000s, except per share amounts) Notes Shareholders’ capital Contributed surplus Deficit Accumulated other comprehensive income Total shareholders’ equity December31, 2014 ) Issued for cash 13 Issued on capital acquisitions 13 Issued pursuant to the DRIP (1)and SDP (2) 13 Redemption of restricted shares 13 ) 6 ) Share issue costs, net of tax ) ) Share-based compensation 20 Forfeit of restricted shares 20 ) ) Net income (loss) ) ) Dividends ($1.81 per share) ) ) Foreign currency translation adjustment September 30, 2015 ) December31, 2013 ) Issued for cash Issued on capital acquisitions Issued pursuant to the DRIP (1)and SDP (2) Redemption of restricted shares ) ) Share issue costs, net of tax ) ) Share-based compensation Forfeit of restricted shares ) ) Net income Dividends ($2.07 per share) ) ) Foreign currency translation adjustment September 30, 2014 ) Premium Dividend TM and Dividend Reinvestment Plan. Share Dividend Plan. See accompanying notes to the consolidated financial statements. CRESCENT POINT ENERGY CORP. 3 CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended September 30 Nine months ended September 30 (UNAUDITED) (Cdn$000s) Notes CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES Net income (loss) ) ) Items not affecting cash Other (income) loss 17 ) Deferred tax expense (recovery) 19 ) ) Share-based compensation 20 Depletion, depreciation, amortization and impairment 6, 8 Accretion 12 Unrealized gains on derivatives 16, 22 ) Unrealized loss on foreign exchange 18 Other 24 - - Decommissioning expenditures ) Change in non-cash working capital 24 ) INVESTING ACTIVITIES Development capital and other expenditures ) Capital acquisitions, net 7 ) Other long-term assets 5 ) ) ) Investments 4 - - - Change in non-cash working capital 24 ) FINANCING ACTIVITIES Issue of shares, net of issue costs ) Increase (decrease) in long-term debt ) Cash dividends ) Change in non-cash working capital 24 ) ) ) Impact of foreign currency on cash balances INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD See accompanying notes to the consolidated financial statements. Supplementary Information: Cash taxes (paid) recovered ) ) ) Cash interest paid ) CRESCENT POINT ENERGY CORP. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2015 (UNAUDITED) 1. STRUCTURE OF THE BUSINESS The principal undertakings of Crescent Point Energy Corp. (the “Company” or “Crescent Point”) are to carry on the business of acquiring, developing and holding interests in petroleum and natural gas properties and assets related thereto through a general partnership and wholly owned subsidiaries. Crescent Point is the ultimate parent company and is amalgamated in Alberta, Canada under the Alberta Business Corporations Act. The address of the principal place of business is 2000, 585 - 8th Ave S.W., Calgary, Alberta, Canada, T2P 1G1. These interim consolidated financial statements were approved and authorized for issue by the Company's Board of Directors on November 4, 2015. 2. BASIS OF PREPARATION These interim consolidated financial statements of the Company are prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). These interim consolidated financial statements have been prepared in accordance with IFRS applicable to the preparation of interim consolidated financial statements, including International Accounting Standard (“IAS”) 34, Interim Financial Reporting, and have been prepared following the same accounting policies as the annual consolidated financial statements for the year ended December 31, 2014. Certain information and disclosures included in the notes to the annual consolidated financial statements are condensed herein or are disclosed on an annual basis only. Accordingly, these interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements for the year ended December 31, 2014. The policies applied in these interim consolidated financial statements are based on IFRS issued and outstanding as of November 4, 2015, the date the Board of Directors approved the statements. The Company’s presentation currency is Canadian dollars and all amounts reported are Canadian dollars unless noted otherwise. References to “US$” are to United States dollars. Crescent Point's operations are aggregated into one reportable segment based on the similar nature of products produced, production processes and economic characteristics between the Company's Canadian and U.S. operations. 3. CHANGES IN ACCOUNTING POLICIES In future accounting periods, the Company will adopt the following IFRS: • IFRS 15 Revenue from Contracts with Customers - IFRS 15 was issued in May 2014 and replaces IAS 18 Revenue, IAS 11 Construction Contracts and related interpretations.The standard is required to be adopted either retrospectively or using a modified transaction approach. In September 2015, the IASB amended IFRS 15, deferring the effective date of the standard by one year to annual periods beginning on or after January 1, 2018 with early adoption still permitted. IFRS 15 will be adopted by the Company on January 1, 2018 and the Company is currently evaluating the impact of the standard on the consolidated financial statements. • IFRS 9 Financial Instruments - IFRS 9 was amended in July 2014 to include guidance to assess and recognize impairment losses on financial assets based on an expected loss model. The amendments are effective for fiscal years beginning on or after January 1, 2018 with earlier adoption permitted. This amendment will be adopted by the Company on January 1, 2018 and the Company is currently evaluating the impact of the amendment on the consolidated financial statements. CRESCENT POINT ENERGY CORP. 5 4. LONG-TERM INVESTMENTS ($000s) September 30, 2015 December31, 2014 Investments in public companies, beginning of period Acquired through capital acquisitions - Dispositions ) - Unrealized loss recognized in other income (loss) ) ) Investments in public companies, end of period Investments in private companies, beginning of period Derecognized through capital acquisitions ) - Unrealized loss recognized in other income (loss) ) ) Investments in private companies, end of period Long-term investments, end of period a) Public Companies The Company holds common shares in publicly traded oil and gas companies. The investments are classified as financial assets at fair value through profit or loss and are fair valued with the resulting gain or loss recorded in net income. At September 30, 2015, the investments are recorded at a fair value of $20.7 million which is $10.2 million more than the original cost of the investments. At December 31, 2014, the investments were recorded at a fair value of $21.0 million which was $82.9 million less than the original cost of the investment. b) Private Companies The Company holds common shares in a private oil and gas company. The investment is classified as financial assets at fair value through profit or loss and is fair valued with the resulting gain or loss recorded in net income. At September 30, 2015, the investment is recorded at a fair value of $14.8 million which is $10.3 million less than the original cost of the investment. At December 31, 2014, the investments were recorded at a fair value of $28.9 million which was $38.1 million less than the original cost of the investments. See Note 22 - "Financial Instruments and Derivatives" for additional information regarding the Company's Level 3 investments. 5. OTHER LONG-TERM ASSETS ($000s) September30, 2015 December31, 2014 Reclamation fund Other receivables Other long-term assets a) Reclamation fund The following table reconciles the reclamation fund: ($000s) September30, 2015 December31, 2014 Balance, beginning of period Contributions Acquired through capital acquisitions - Expenditures ) ) Balance, end of period b) Other receivables At September 30, 2015, the Company had investment tax credits of $11.6 million (December 31, 2014 - $11.8 million). CRESCENT POINT ENERGY CORP. 6 6. EXPLORATION AND EVALUATION ASSETS ($000s) September30, 2015 December31, 2014 Exploration and evaluation assets at cost Accumulated amortization ) ) Net carrying amount Reconciliation of movements during the period Cost, beginning of period Accumulated amortization, beginning of period ) ) Net carrying amount, beginning of period Net carrying amount, beginning of period Acquisitions through business combinations, net Additions Transfers to property, plant and equipment ) ) Amortization ) ) Foreign exchange Net carrying amount, end of period Exploration and evaluation ("E&E") assets consist of the Company's undeveloped land and exploration projects which are pending the determination of technical feasibility. Additions represent the Company's share of the cost of E&E assets. At September 30, 2015, $617.5 million remains in E&E assets after $385.5 million was transferred to property, plant and equipment ("PP&E") following the determination of technical feasibility during the nine months ended September 30, 2015 (year ended December 31, 2014 - $622.5 million and $486.5 million, respectively). Impairment test of exploration and evaluation assets There were no indicators of impairment at September 30, 2015. 7. CAPITAL ACQUISITIONS AND DISPOSITIONS If the material business combinations outlined below under Corporate Acquisitions had closed on January 1, 2015, Crescent Point's oil and gas sales and oil and gas sales less royalties, transportation and operating expenses for the nine months ended September 30, 2015 would have been approximately $2.3 billion and $1.2 billion, respectively. This pro-forma information is not necessarily indicative of the results should the material business combinations have actually occurred on January 1, 2015. In the nine months ended September 30, 2015, the Company incurred $11.2 million (September 30, 2014 - $13.1 million) of transaction costs related to business combinations that are recorded as general and administrative expenses. CRESCENT POINT ENERGY CORP. 7 a) Corporate Acquisitions Legacy Oil + Gas Inc. On June 30, 2015, Crescent Point completed the acquisition, by way of plan of arrangement, of all issued and outstanding common shares of Legacy Oil + Gas Inc. ("Legacy"), a public oil and gas company with properties in southeast Saskatchewan, Manitoba, Alberta and North Dakota. Consideration has been allocated as follows: ($000s) Fair value of net assets acquired (1) Working capital ) Long-term investments Other long-term assets Property, plant and equipment Exploration and evaluation Deferred income tax asset Long-term debt ) Other long-term liabilities ) Decommissioning liability ) Total net assets acquired (2) Consideration Shares issued (18,229,428 common shares) Accrued cash consideration Total purchase price The above amounts are estimates, which were made by management at the time of the preparation of these financial statements based on information then available. Amendments may be made as amounts subject to estimates are finalized. Total net assets acquired excludes approximately $35.0 million of commitments related to a building lease and approximately $2.9 million related to capital commitments. Oil and gas sales and oil and gas sales less royalties, transportation and operating expenses from the acquisition date to September 30, 2015 includes $69.4 million and $30.6 million, respectively, attributable to the Legacy acquisition. Coral Hill Energy Ltd. On August 14, 2015, Crescent Point completed the acquisition, by way of plan of arrangement, of all remaining issued and outstanding common shares of Coral Hill Energy Ltd. ("Coral Hill"), a private oil and gas company with properties in Alberta. Consideration has been allocated as follows: ($000s) Fair value of net assets acquired (1) Working capital Property, plant and equipment Exploration and evaluation Deferred income tax asset Long-term debt ) Decommissioning liability ) Total net assets acquired Consideration Crescent Point's previously held investment Shares issued (4,283,680 common shares) Gain on acquisition recognized in other income (loss) Total purchase price The above amounts are estimates, which were made by management at the time of the preparation of these financial statements based on information then available. Amendments may be made as amounts subject to estimates are finalized. Oil and gas sales and oil and gas sales less royalties, transportation and operating expenses from the acquisition date to September 30, 2015 includes $5.2 million and $2.3 million, respectively, attributable to the Coral Hill acquisition. CRESCENT POINT ENERGY CORP. 8 b) Minor Property Acquisitions and Dispositions Crescent Point completed minor property acquisitions and dispositions during the nine months ended September 30, 2015 ($12.4 million was allocated to PP&E and $12.7 million was allocated to E&E assets, including $0.2 million related to decommissioning liability and $6.3 million related to gain on capital acquisitions). These minor property acquisitions and dispositions were completed with full tax pools and no working capital items. 8. PROPERTY, PLANT AND EQUIPMENT ($000s) September30, 2015 December31, 2014 Development and production assets Corporate assets Property, plant and equipment at cost Accumulated depletion, depreciation and impairment ) ) Net carrying amount Reconciliation of movements during the period Development and production assets Cost, beginning of period Accumulated depletion and impairment, beginning of period ) ) Net carrying amount, beginning of period Net carrying amount, beginning of period Acquisitions through business combinations, net Additions Dispositions ) ) Transfers from exploration and evaluation assets Depletion ) ) Impairment ) ) Foreign exchange Net carrying amount, end of period Cost, end of period Accumulated depletion and impairment, end of period ) ) Net carrying amount, end of period Corporate assets Cost, beginning of period Accumulated depreciation, beginning of period ) ) Net carrying amount, beginning of period Net carrying amount, beginning of period Additions Depreciation ) ) Foreign exchange 78 Net carrying amount, end of period Cost, end of period Accumulated depreciation, end of period ) ) Net carrying amount, end of period At September 30, 2015, future development costs of $8.2 billion (December 31, 2014 - $6.9 billion) are included in costs subject to depletion. CRESCENT POINT ENERGY CORP. 9 Direct general and administrative costs capitalized by the Company during the nine months ended September 30, 2015 were $35.6 million (year ended December 31, 2014 - $41.3 million), including $13.7 million of share-based compensation costs (year ended December 31, 2014 - $18.0 million). Impairment test of property, plant and equipment At September 30, 2015, the significant decrease in forecast benchmark commodity prices as compared to December 31, 2014 was an indicator of impairment. As a result, impairment testing was required and the Company prepared estimates of future cash flows to determine the recoverable amount of the respective assets. For the purposes of determining whether impairment of assets has occurred, and the extent of any impairment or its reversal, management exercises their judgment in estimating future cash flows for the recoverable amount, being the higher of fair value less costs of disposal and value in use. These key judgments include estimates about recoverable reserves, forecast benchmark commodity prices, royalties, operating costs and discount rates. The fair value less costs of disposal and value in use estimates are categorized as Level 3 according to the IFRS 13 fair value hierarchy. Forecast benchmark commodity price assumptions tend to be stable because short-term increases or decreases in prices are not considered indicative of long-term price levels, but are nonetheless subject to change. The following table outlines the forecast benchmark commodity prices and the exchange rate used in the impairment calculation of property, plant and equipment at September 30, 2015. The Company used an average after-tax discount rate of approximately nine percent. Q4 2015 2025 (2) WTI ($US/bbl) Exchange Rate ($US/$Cdn) WTI ($Cdn/bbl) AECO ($Cdn/MMbtu) The forecast benchmark commodity prices listed above are adjusted for quality differentials, heat content, distance to market and other factors in performing our impairment tests. Forecast benchmark commodity prices are assumed to increase by 1.5% in each year after 2025 to the end of the reserve life. Exchange rates are assumed to be constant at 0.850. At September 30, 2015, the Company determined that the carrying amount of the Southwest Saskatchewan and Northern Alberta CGUs exceeded their fair value less costs of disposal of $2.9 billion and $101.2 million, respectively. The full amount of the impairment was attributed to PP&E and, as a result, impairment losses of $246.7 million and $6.0 million were recorded as a component of depletion, depreciation, amortization and impairment expense for the Southwest Saskatchewan and Northern Alberta CGUs, respectively. The Southwest Saskatchewan CGU is comprised primarily of properties impacted by medium and heavy oil differentials, as its production is typically sold at a premium to WCS prices. The Northern Alberta CGU is comprised primarily of properties in the early stages of development. The operating results of both properties are included in the Canadian operating segment. The impairment was largely a result of the decrease in forecast benchmark commodity prices at September 30, 2015 compared to December 31, 2014, partially offset by the positive impact of capital and operating cost reductions and improved capital efficiencies. The Company also determined that the carrying amounts of the Northern USA and Southern USA CGUs exceeded their fair value less costs of disposal of $568.7 million and $996.1 million, respectively. The full amounts of the impairment were attributed to PP&E and, as a result, impairment losses of $28.6 million and $274.4 million were recorded as a component of depletion, depreciation, amortization and impairment expense for the Northern USA and Southern USA CGUs, respectively. The Northern USA and Southern USA CGUs are comprised primarily of properties in the early stages of development for which the operating results are included in the U.S. operating segment. The impairment was largely a result of the decrease in forecast benchmark commodity prices at September 30, 2015 compared to December 31, 2014, partially offset by the positive impact of capital and operating cost reductions and improved capital efficiencies. Changes in any of the key judgments, such as a downward revision in reserves, a decrease in forecast benchmark commodity prices, changes in foreign exchange rates, an increase in royalties or an increase in operating costs would decrease the recoverable amounts of assets and any impairment charges would affect net income. A one percent increase in the assumed discount rate would result in an additional impairment expense of approximately $506.3 million for the three and nine months ended September 30, 2015. A five percent decrease in the forecast benchmark commodity price estimate in conjunction with a one percent decrease in Cdn$ relative to US$ would result in an additional impairment expense of approximately $563.5 million for the three and nine months ended September 30, 2015. 9. GOODWILL At September 30, 2015, the Company had goodwill of $251.9 million (December 31, 2014 - $251.9 million). Goodwill has been assigned to the Canadian operating segment. CRESCENT POINT ENERGY CORP. 10 Impairment test of goodwill The impairment test of goodwill at September 30, 2015 and December 31, 2014, determined based on fair value less costs of disposal, concluded that the estimated recoverable amount exceeded the carrying amount. As such, no goodwill impairment existed. The fair value measurement of the recoverable amount of the Canadian operating segment is categorized as Level 3 according to the IFRS 13 fair value hierarchy. Refer to Note 8 - “Property, Plant and Equipment” for a description of the key input estimates and the methodology used in the determination of the estimated recoverable amount related to goodwill. LONG-TERM DEBT The following table reconciles long-term debt: ($000s) September30, 2015 December31, 2014 Bank credit facilities Senior guaranteed notes Long-term debt Long-term debt due within one year Long-term debt due beyond one year Bank Credit Facilities The Company has a syndicated unsecured credit facility with sixteen banks and an operating credit facility with one Canadian chartered bank, for a total amount available under the combined facilities of $3.6 billion. The syndicated unsecured credit facility also includes an accordion feature that allows the Company to increase the facility by up to $500.0 million under certain conditions. The credit facilities bear interest at the applicable market rate plus a margin based on a sliding scale ratio of the Company's senior debt to earnings before interest, taxes, depletion, impairment, depreciation and amortization, adjusted for certain non-cash items ("EBITDA"). The syndicated unsecured credit facility constitutes a revolving credit facility for a three year term which is extendible annually; the current maturity date is June 8, 2018. The operating credit facility constitutes a revolving facility for a three year term which is extendible annually; the current maturity date is June 8, 2018. The credit facilities and senior guaranteed notes have covenants which restrict the Company's ratio of senior debt to EBITDA to a maximum of 3.5:1.0, the ratio of total debt to EBITDA to a maximum of 4:0:1.0 and the ratio of senior debt to capital, adjusted for certain non-cash items, to a maximum of 0.55:1.0. The Company is in compliance with all debt covenants at September 30, 2015. The Company had letters of credit in the amount of $13.7 million outstanding at September 30, 2015. The Company manages its credit facilities through a combination of bankers' acceptance loans, US dollar LIBOR loans and interest rate swaps. CRESCENT POINT ENERGY CORP. 11 Senior Guaranteed Notes The Company has closed private offerings of senior guaranteed notes raising total gross proceeds of US$1.51 billion and Cdn$197.0 million. The notes are unsecured and rank pari passu with the Company's bank credit facilities and carry a bullet repayment on maturity. The senior guaranteed notes have financial covenants similar to those of the combined credit facilities described above. The terms, rates, amounts due on maturity and carrying amounts of the Company's outstanding senior guaranteed notes are detailed below: Principal ($000s) Coupon Rate Principal Due on Maturity (1) (Cdn$000s) Interest Payment Dates Maturity Date September30, 2015 December31, 2014 Cdn$50,000 % - September 24 and March 24 March 24, 2015 - US$37,500 % - September 24 and March 24 March 24, 2015 - US$52,000 % October 14 and April 14 April 14, 2016 US$67,500 % September 24 and March 24 March 24, 2017 US$31,000 % October 14 and April 14 April 14, 2018 US$20,000 % December 12 and June 12 June 12, 2018 Cdn$7,000 % November 22 and May 22 May 22, 2019 US$68,000 % November 22 and May 22 May 22, 2019 US$155,000 % September 24 and March 24 March 24, 2020 Cdn$50,000 % October 14 and April 14 April 14, 2021 US$82,000 % October 14 and April 14 April 14, 2021 US$52,500 % December 20 and June 20 June 20, 2021 Cdn$25,000 % November 22 and May 22 May 22, 2022 US$200,000 % November 22 and May 22 May 22, 2022 Cdn$10,000 % December 12 and June 12 June 12, 2023 US$270,000 % December 12 and June 12 June 12, 2023 Cdn$40,000 % December 20 and June 20 June 20, 2024 US$257,500 % December 20 and June 20 June 20, 2024 Cdn$65,000 % October 22 and April 22 April 22, 2025 - US$230,000 % October 22 and April 22 April 22, 2025 - US$20,000 % October 22 and April 22 April 22, 2027 - Senior guaranteed notes Senior guaranteed notes due within one year Senior guaranteed notes due beyond one year US senior guaranteed notes are presented at the fixed notional amounts for purposes of principal repayments. Concurrent with the issuance of US$1.48 billion senior guaranteed notes, the Company entered into cross currency interest rate swaps (''CCIRS'') with a syndicate of financial institutions. To manage the Company's foreign exchange risk, the CCIRS fix the US dollar amount of the notes for purposes of interest and principal repayments at a notional amount of $1.56 billion. Concurrent with the issuance of US$30.0 million senior guaranteed notes, the Company entered a cross currency principal swap which fixed the principal repayment at a notional amount of $32.2 million. See additional information in Note 22 - “Financial Instruments and Derivatives”. OTHER LONG-TERM LIABILITIES ($000s) September30, 2015 December31, 2014 Lease inducement(1) Long-term compensation liability (2) Other long-term liability (3) - Other long-term liabilities The Company's lease inducement is associated with the building lease for Crescent Point's corporate office. This non-cash liability is amortized on a straight-line basis over the term of the lease to June 2030. Long-term compensation liability relates to the Deferred Share Unit ("DSU") Plan. See additional information in Note 20 - "Share-based Compensation". Other long-term liability is related to the estimated unrecoverable portion of a building lease acquired through capital acquisitions. See additional information in Note 7 - "Capital Acquisitions and Dispositions". CRESCENT POINT ENERGY CORP. 12 DECOMMISSIONING LIABILITY Upon retirement of its oil and gas assets, the Company anticipates substantial costs associated with decommissioning. The estimated cash flows have been discounted using an average risk free rate of approximately 2.25 percent and an inflation rate of 2 percent (December 31, 2014 - approximately 2.25 percent and 2 percent, respectively). The following table reconciles the decommissioning liability: ($000s) September30, 2015 December31, 2014 Decommissioning liability, beginning of period Liabilities incurred Liabilities acquired through capital acquisitions Liabilities disposed through capital dispositions ) ) Liabilities settled ) ) Revaluation of acquired decommissioning liabilities (1) Change in estimated future costs - Change in discount rate ) Accretion expense Decommissioning liability, end of period Expected to be incurred within one year Expected to be incurred beyond one year These amounts relate to the revaluation of acquired decommissioning liabilities at the end of the period using a risk-free discount rate. At the date of acquisition, acquired decommissioning liabilities are fair valued. SHAREHOLDERS' CAPITAL Crescent Point has an unlimited number of common shares authorized for issuance. September30, 2015 December31, 2014 Number of shares Amount ($000s) Number of shares Amount ($000s) Common shares, beginning of period Issued for cash Issued on capital acquisitions Issued on redemption of restricted shares (1) Issued pursuant to DRIP (2) and SDP (3) Common shares, end of period Cumulative share issue costs, net of tax - ) - ) Total shareholders’ capital, end of period The amount of shares issued on redemption of restricted shares is net of any employee withholding taxes. Premium Dividend TM and Dividend Reinvestment Plan. Share Dividend Plan. DEFICIT ($000s) September30, 2015 December31, 2014 Accumulated earnings Accumulated gain on shares issued pursuant to DRIP (1) and SDP (2) - Accumulated tax effect on redemption of restricted shares Accumulated dividends ) ) Deficit ) ) Premium Dividend TM and Dividend Reinvestment Plan. Share Dividend Plan. CRESCENT POINT ENERGY CORP. 13 CAPITAL MANAGEMENT The Company’s capital structure is comprised of shareholders’ equity, long-term debt and working capital. The balance of each of these items is as follows: ($000s) September30, 2015 December31, 2014 Long-term debt Working capital deficiency (1) Unrealized foreign exchange on translation of hedged US dollar long-term debt ) ) Net debt Shareholders’ equity Total capitalization Working capital deficiency is calculated as accounts payable and accrued liabilities plus dividends payable, less cash, accounts receivable, prepaids and deposits and long-term investments, excluding the equity settled component of dividends payable. Crescent Point's objective for managing capital is to maintain a strong balance sheet and capital base to provide financial flexibility, pay dividends and to position the Company for future development of the business. Ultimately, Crescent Point strives to maximize long-term stakeholder value by ensuring the Company has the financing capacity to fund projects that are expected to add value to stakeholders and distribute any excess cash that is not required for financing projects. Crescent Point manages and monitors its capital structure and short-term financing requirements using a non-GAAP measure, the ratio of net debt to funds flow from operations. Net debt is calculated as long-term debt plus accounts payable and accrued liabilities and dividends payable, less cash, accounts receivable, prepaids and deposits and long-term investments, excluding the equity settled component of dividends payable and unrealized foreign exchange on translation of hedged US dollar long-term debt. Funds flow from operations is calculated as cash flow from operating activities before changes in non-cash working capital, transaction costs and decommissioning expenditures. Net debt to funds flow from operations is used to measure the Company's overall debt position and to measure the strength of the Company's balance sheet. Crescent Point's objective is to manage this metric to be well positioned to pay monthly dividends and to continue to exploit and develop its resource plays. Crescent Point monitors this ratio and uses this as a key measure in making decisions regarding financing, capital spending and dividend levels. The Company's net debt to funds flow from operations ratio at September 30, 2015 was 2.1 times (December 31, 2014 - 1.3 times). The funds flow from operations only reflects funds flow from operations generated on acquired properties since the closing date of the acquisitions. Crescent Point strives to fund its capital expenditures and dividends over time by managing risks associated with the oil and gas industry. To accomplish this, the Company maintains a conservative balance sheet with significant unutilized lines of credit, manages its exposure to fluctuating interest rates and foreign exchange rates on its long-term debt, and actively hedges commodity prices using a 3½ year risk management program. Unless otherwise approved by the Board of Directors, the Company can hedge benchmark prices on up to 65 percent of after royalty volumes using a portfolio of swaps, collars and put option instruments and can hedge price differentials on up to 35 percent of after royalty volumes using a combination of financial derivatives and fixed differential physical contracts. Crescent Point is subject to certain financial covenants on its credit facility and senior guaranteed notes agreements and is in compliance with all financial covenants as at September 30, 2015. See Note 10 - "Long-term Debt" for additional information regarding the Company's financial covenant requirements. DERIVATIVE GAINS (LOSSES) Three months ended September 30 Nine months ended September 30 ($000s) Realized gains (losses) ) ) Unrealized gains Derivative gains (losses) ) OTHER INCOME (LOSS) Three months ended September 30 Nine months ended September 30 ($000s) Unrealized loss on long-term investments ) Gain on capital acquisitions - - Gain on sale of long-term investments - - - Other gain - - Other income (loss) CRESCENT POINT ENERGY CORP. 14 FOREIGN EXCHANGE LOSS Three months ended September 30 Nine months ended September 30 ($000s) Realized gain (loss) CCIRS - interest payment ) ) CCIRS - principal repayment - - - Settlement of US dollar senior guaranteed notes - - ) - Other ) ) ) Unrealized gain (loss) Translation of US dollar long-term debt ) Other ) 35 ) ) Foreign exchange loss ) INCOME TAXES In the third quarter of 2015, the Company received a notice of reassessment disallowing $120.0 million of tax pools and $12.6 million of investment tax credits with respect to the 2008 taxation year. The Company also received a notice of reassessment in early 2015, disallowing $30.1 million of tax pools in respect to the 2010 taxation year. The Company is disputing both matters and management believes that it will be successful in defending its positions. Therefore, no provision for the potential income tax liability was recorded at September 30, 2015. On June 29, 2015, the Alberta government enacted a two percent increase in the corporate income tax rate. The rate increase is effective July 1, 2015. As a result, the Company’s deferred income tax liability increased by $43.7 million in the nine months ended September 30, 2015. SHARE-BASED COMPENSATION Restricted Share Bonus Plan The Company has a Restricted Share Bonus Plan pursuant to which the Company may grant restricted shares to directors, officers, employees and consultants. The restricted shares vest on terms up to three years from the grant date as determined by the Board of Directors. Deferred Share Unit Plan The Company has a DSU plan for directors. Each DSU vests on the date of the grant, however, the settlement of the DSU occurs following a change of control or when the individual ceases to be a director of the Company. Deferred Share Units are settled in cash based on the prevailing Crescent Point share price. The following table reconciles the number of restricted shares and DSUs for the nine months ended September 30, 2015: Restricted Shares Deferred Share Units Balance, beginning of period Granted Redeemed ) - Forfeited ) - Balance, end of period For the nine months ended September 30, 2015, the Company calculated total share-based compensation, net of estimated forfeitures and forfeiture true-ups, of $60.8 million (September 30, 2014 - $75.4 million), of which $13.7 million was capitalized (September 30, 2014 - $15.4 million). PER SHARE AMOUNTS The following table summarizes the weighted average shares used in calculating net income per share: Three months ended September 30 Nine months ended September 30 Weighted average shares –basic Dilutive impact of restricted shares Weighted average shares –diluted CRESCENT POINT ENERGY CORP. 15 FINANCIAL INSTRUMENTS AND DERIVATIVES The Company's financial assets and liabilities are comprised of cash, accounts receivable, long-term investments, reclamation fund, derivative assets and liabilities, accounts payable and accrued liabilities, dividends payable and long-term debt. Crescent Point's derivative assets and liabilities are transacted in active markets. Crescent Point's long-term investments are transacted in active and non-active markets. The Company classifies the fair value of these transactions according to the following fair value hierarchy based on the amount of observable inputs used to value the instrument: • Level 1 - Values are based on unadjusted quoted prices available in active markets for identical assets or liabilities as of the reporting date. • Level 2 - Values are based on inputs, including quoted forward prices for commodities, time value and volatility factors, which can be substantially observed or corroborated in the marketplace. Prices in Level 2 are either directly or indirectly observable as of the reporting date. • Level 3 - Values are based on prices or valuation techniques that are not based on observable market data. Accordingly, Crescent Point's derivative assets and liabilities are classified as Level 2. Long-term investments are classified as Level 1, Level 2 or Level 3 depending on the valuation methods and inputs used and whether the applicable company is publicly traded or private. Assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the placement within the fair value hierarchy. Crescent Point's valuation of investments in private companies is based primarily on an estimate of the net asset value of the relevant company's common shares. The Company's finance department is responsible for performing the valuation of financial instruments, including the calculation of Level 3 fair values. Refer to Note 4 for changes in the Company's Level 3 investments. Discussions of the fair values and risks associated with financial assets and liabilities, as well as summarized information related to derivative positions are detailed below: a) Carrying Amount and Fair Value of Financial Instruments The fair value of cash, accounts receivable, reclamation fund, accounts payable and accrued liabilities and dividends payable approximate their carrying amount due to the short-term nature of those instruments. The fair value of the amounts drawn on bank credit facilities is equal to its carrying amount as the facilities bear interest at floating rates and credit spreads that are indicative of market rates. These financial instruments are classified as financial assets and liabilities at amortized cost and are reported at amortized cost. The following table summarizes the carrying value of the Company's remaining financial assets and liabilities as compared to their respective fair values as of September 30, 2015: September 30, 2015 Carrying Value September 30, 2015 Fair Value Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) ($000s) Financial assets Derivatives - - Long-term investments (1) - Financial liabilities Derivatives - - Senior guaranteed notes (2) - Long-term investments are comprised of equity securities in public and private upstream oil and gas companies. The senior guaranteed notes are classified as financial liabilities at amortized cost and are reported at amortized cost. The notes denominated in US dollars are translated to Canadian dollars at the period end exchange rate. The fair value of the notes is calculated based on current interest rates and is not recorded in the financial statements. CRESCENT POINT ENERGY CORP. 16 The following table summarizes the carrying value of the Company's remaining financial assets and liabilities as compared to their respective fair values as of December 31, 2014: December31, 2014 Carrying Value December31, 2014 Fair Value Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) ($000s) Financial assets Derivatives - - Long-term investments (1) - Financial liabilities Derivatives - - Senior guaranteed notes (2) - Long-term investments are comprised of equity securities in public and private upstream oil and gas companies. The senior guaranteed notes are classified as financial liabilities at amortized cost and are reported at amortized cost. The notes denominated in US dollars are translated to Canadian dollars at the period end exchange rate. The fair value of the notes is calculated based on current interest rates and is not recorded in the financial statements. Derivative assets and liabilities Derivative assets and liabilities arise from the use of derivative contracts. The Company's derivative financial instruments are classified as fair value through profit or loss and are reported at fair value with changes in fair value recorded in net income. The following table summarizes the fair value as at September 30, 2015 and the change in fair value for the nine months ended September 30, 2015: ($000s) Commodity contracts (1) Interest contracts CCIRS contracts (2) Total Derivative assets / (liabilities), beginning of period ) Unrealized change in fair value ) Derivative assets / (liabilities), end of period 46 Derivative assets, end of period Derivative liabilities, end of period ) ) (6 ) ) Includes oil, gas and power contracts. Includes cross currency principal swap contract. The following table summarizes the fair value as at December 31, 2014 and the change in fair value for the year ended December 31, 2014: ($000s) Commodity contracts (1) Interest contracts CCIRS contracts (2) Total Derivative assets / (liabilities), beginning of year ) ) ) Acquired through capital acquisitions ) - - ) Unrealized change in fair value Derivative assets / (liabilities), end of year ) Derivative assets, end of year - Derivative liabilities, end of year ) Includes oil, gas and power contracts. Includes cross currency principal swap contract. CRESCENT POINT ENERGY CORP. 17 Offsetting Financial Assets and Liabilities Financial assets and liabilities are only offset if the Company has the legal right to offset and intends to settle on a net basis or settle the asset and liability simultaneously. The Company offsets derivative assets and liabilities when the counterparty, commodity, currency and timing of settlement are the same. The following table summarizes the gross asset and liability positions of the Company's financial derivatives by contract that are offset on the balance sheet as at September 30, 2015 and December 31, 2014: September30, 2015 December31, 2014 ($000s) Asset Liability Net Asset Liability Net Gross amount ) ) Amount offset ) - ) 89 - Net amount ) ) b) Risks Associated with Financial Assets and Liabilities The Company is exposed to financial risks from its financial assets and liabilities. The financial risks include market risk relating to commodity prices, interest rates and foreign exchange rates as well as credit and liquidity risk. Market Risk Market risk is the risk that the fair value or future cash flows of a derivative will fluctuate because of changes in market prices. Market risk is comprised of commodity price risk, interest rate risk and foreign exchange risk as discussed below. Commodity Price Risk The Company is exposed to commodity price risk on crude oil and natural gas revenues as well as power on electricity consumption. As a means to mitigate the exposure to commodity price volatility, the Company has entered into various derivative agreements and physical contracts. The use of derivative instruments is governed under formal policies and is subject to limits established by the Board of Directors. Crude oil - To partially mitigate exposure to crude oil commodity price risk, the Company enters into option contracts and swaps, which fix the differential to manage the Cdn$ WTI price fluctuations. The Company also enters physical delivery and derivative WTI price differential contracts which manage the spread between US$ WTI and various stream prices. The Company manages physical delivery contracts on a month-to-month spot and on a term contract basis. As at September 30, 2015, Crescent Point had committed, on a term contract basis, to deliver an average of approximately 18,000 bbl/d of crude oil from October 2015 to December 2015, approximately 10,000 bbl/d of crude oil for calendar 2016, approximately 6,000 bbl/d of crude oil for calendar 2017 and 2018 and 2,500 bbl/d of crude oil for calendar 2019. Natural gas - To partially mitigate exposure to natural gas commodity price risk, the Company enters into AECO natural gas swaps, which manage the AECO natural gas price fluctuations. Power - To partially mitigate exposure to electricity price changes, the Company enters into swaps or fixed price physical delivery contracts which fix the power price. The following table summarizes the sensitivity of the fair value of the Company's derivative positions as at September 30, 2015 and September 30, 2014 to fluctuations in commodity prices or differentials, with all other variables held constant. When assessing the potential impact of these commodity price or differential changes, the Company believes a 10 percent near-term volatility is a reasonable measure. Fluctuations in commodity prices or differentials potentially would have resulted in unrealized gains (losses) impacting income before tax as follows: Impact on Income Before Tax Impact on Income Before Tax ($000s) Three and nine months ended September 30, 2015 Three and nine months ended September 30, 2014 Increase 10% Decrease 10% Increase 10% Decrease 10% Commodity price Crude oil ) ) Natural gas ) ) Power ) ) Differential Crude oil - - ) Interest Rate Risk The Company is exposed to interest rate risk on bank credit facilities to the extent of changes in market interest rates. For the three and nine months ended September 30, 2015, a one percent increase or decrease in the interest rate on floating rate debt would have amounted to a $4.5 million and $13.4 million, respectively impact on income before tax. CRESCENT POINT ENERGY CORP. 18 The Company partially mitigates its exposure to interest rate changes by entering into interest rate swap transactions. The following sensitivities show the resulting unrealized gains (losses) and the impact on income before tax of the respective changes in the applicable forward interest rates as at September 30, 2015 and September 30, 2014 with all other variables held constant: Impact on Income Before Tax Impact on Income Before Tax ($000s) Three and nine months ended September 30, 2015 Three and nine months ended September 30, 2014 Forward interest rates Increase 10% Decrease 10% Increase 10% Decrease 10% Interest rate swaps ) ) Foreign Exchange Risk Foreign exchange risk arises from changes in foreign exchange rates that may affect the fair value or future cash flows of the Company's financial assets or liabilities. As the Company operates in Canada and the U.S., fluctuations in the exchange rate between the US/Canadian dollars can have a significant effect on reported results. The Company is exposed to foreign exchange risk in relation to its US dollar denominated long-term debt, investment in U.S. subsidiaries and in relation to its crude oil sales. Concurrent with the drawdown of US$560.0 million in LIBOR loans under the bank credit facilities and the issuance of US$1.48 billion senior guaranteed notes, the Company entered into CCIRS with a syndicate of financial institutions. Under the terms of the CCIRS, the US dollar amounts of the LIBOR loans and senior guaranteed notes were fixed for purposes of interest and principal repayments at notional amounts of $741.0 million and $1.56 billion, respectively. Concurrent with the issuance of US$30.0 million senior guaranteed notes, the Company entered a cross currency principal swap which fixed the principal repayment at a notional amount of $32.2 million. The Company can partially mitigate its exposure to foreign exchange rate changes by entering into US dollar swaps. To partially mitigate the foreign exchange risk relating to crude oil sales, the Company has fixed crude oil contracts to settle in Cdn$ WTI. The following sensitivities show the resulting unrealized gains (losses) and the impact on income before tax of the respective changes in the period end and applicable forward foreign exchange rates at September 30, 2015 and September 30, 2014 with all other variables held constant: Impact on Income Before Tax Impact on Income Before Tax ($000s) Exchange Rate Three and nine months ended September 30, 2015 Three and nine months ended September 30, 2014 Cdn$ relative to US$ Increase 10% Decrease 10% Increase 10% Decrease 10% US dollar swaps Forward - - ) US dollar long-term debt Period End ) ) Cross currency interest rate swaps Forward ) ) Cross currency principal swaps Forward ) ) Credit Risk Credit risk is the risk that one party to a financial instrument will cause a financial loss for the other party by failing to discharge an obligation. A substantial portion of the Company's accounts receivable are with customers in the oil and gas industry and are subject to normal industry credit risks. The Company monitors the creditworthiness and concentration of credit with customers of its physical oil and gas sales. To mitigate credit risk associated with its physical sales portfolio, Crescent Point has secured credit insurance from global credit insurance providers and the Company utilizes letters of credit and parental guarantees. The policy of securing credit insurance provides credit coverage for approximately 35 percent of the Company's physical sales portfolio. Crescent Point believes this insurance policy is a prudent component of its formal credit policies and procedures. The Company is authorized to transact derivative contracts with counterparties rated A (or equivalent) or better, based on the lowest rating of the three ratings providers. Should one of the Company's financial counterparties be downgraded below the A rating limit, the Chief Financial Officer will advise the Audit Committee and provide recommendations to minimize the Company's credit risk to that counterparty. The maximum credit exposure associated with accounts receivable is the total carrying amount and the maximum exposure associated with the derivative instruments approximates their fair value. Approximately 5 percent of the Company's accounts receivable balance at September 30, 2015 is outstanding for more than 90 days and the Company considers the entire balance to be collectible. CRESCENT POINT ENERGY CORP. 19 Liquidity Risk The timing of undiscounted cash outflows relating to the financial liabilities outstanding at September 30, 2015 is outlined in the table below: ($000s) 1 year 2 to 3 years 4 to 5 years More than 5 years Total Accounts payable and accrued liabilities - - - Dividends payable - - - Derivative liabilities (1) - - Senior guaranteed notes (2) Bank credit facilities (3) - - These amounts exclude undiscounted cash outflows pursuant to the CCIRS and cross currency principal swaps. These amounts include the notional principal and interest payments pursuant to the related CCIRS and cross currency principal swaps, which fix the amounts due in Canadian dollars. These amounts include interest based on debt outstanding and interest rates effective as at September 30, 2015. Liquidity risk is the risk that the Company will encounter difficulty in meeting obligations associated with financial liabilities. The Company manages its liquidity risk through cash and debt management. As disclosed in Note 15, Crescent Point's objective is to manage net debt to funds flow from operations to be well positioned to pay monthly dividends and to continue to exploit and develop its resource plays. In managing liquidity risk, the Company has access to a wide range of funding at competitive rates through capital markets and banks. At September 30, 2015, the Company had available unused borrowing capacity on bank credit facilities of approximately $1.4 billion, including $13.7 million letters of credit drawn on the facility. Crescent Point believes it has sufficient funding to meet its foreseeable spending requirements. c) Derivative Contracts The Company enters into fixed price oil, gas, power, foreign currency, interest rate, cross currency interest rate, cross currency principal and crude oil differential contracts to manage its exposure to fluctuations in the price of crude oil, gas, power, foreign exchange and interest on debt. The following is a summary of the derivative contracts in place as at September 30, 2015: Financial WTI Crude Oil Derivative Contracts –Canadian Dollar (1) Term Volume (bbls/d) Average Swap Price ($/bbl) Average Collar Sold Call Price ($/bbl) Average Collar Bought Put Price ($/bbl) 2015 October - December (2) 2016 (3) - - 2017 (4) - - 2018 January - September - - The volumes and prices reported are the weighted average volumes and prices for the period. Includes 500 bbls/d which can be extended at the option of the counterparty for calendar 2016 at an average swap price of $95.00/bbl. Includes 2,500 bbls/d which can be extended at the option of the counterparty for calendar 2017 at an average swap price of $90.39/bbl. Includes 4,000 bbls/d which can be extended at the option of the counterparty for the first half of 2018 at an average swap price of $86.16/bbl. Financial AECO Natural Gas Derivative Contracts – Canadian Dollar (1) Average Volume (GJ/d) Average Swap Price ($/GJ) Term 2015 October - December 2017 2018 January - March The volumes and prices reported are the weighted average volumes and prices for the period. CRESCENT POINT ENERGY CORP. 20 Financial Power Derivative Contracts – Canadian Dollar Volume (MW/h) Fixed Rate ($/MW/h) Term Contract 2015 October - December Swap Swap Swap Financial Interest Rate Derivative Contracts – Canadian Dollar Notional Principal Fixed Annual Rate (%) Term Contract October 2015 - August 2020 Swap October 2015 - August 2020 Swap October 2015 - August 2020 Swap October 2015 - September 2020 Swap October 2015 - September 2020 Swap October 2015 - September 2020 Swap October 2015 - September 2020 Swap Financial Cross Currency Interest Rate Derivative Contracts Term Contract Receive Notional Principal (US$) Fixed Annual Rate (US%) Pay Notional Principal (Cdn$) Fixed Annual Rate (Cdn%) October 2015 - December 2015 Swap October 2015 - December 2015 Swap October 2015 - December 2015 Swap October 2015 – April 2016 Swap October 2015 – March 2017 Swap October 2015 – April 2018 Swap October 2015 – June 2018 Swap October 2015 – May 2019 Swap October 2015 – March 2020 Swap October 2015 – April 2021 Swap October 2015 – June 2021 Swap October 2015 – May 2022 Swap October 2015 – June 2023 Swap October 2015 – June 2024 Swap October 2015 – April 2025 Swap October 2015 – April 2027 Swap Financial Cross Currency Principal Derivative Contracts Settlement Date Contract Receive Notional Principal (US$) Pay Notional Principal (Cdn$) May22, 2022 Swap Concurrent with the drawdown of US$560.0 million in LIBOR loans under the bank credit facilities and the issuance of US$1.48 billion senior guaranteed notes, the Company entered into CCIRS with a syndicate of financial institutions. Under the terms of the CCIRS, the US dollar amounts of the LIBOR loans and senior guaranteed notes were fixed for purposes of interest and principal repayments at notional amounts of $741.0 million and $1.56 billion, respectively. Concurrent with the issuance of US$30.0 million senior guaranteed notes, the Company entered a cross currency principal swap which fixed the principal repayment at a notional amount of $32.2 million. RELATED PARTY TRANSACTIONS All related party transactions are recorded at the exchange amount. During the three and nine months ended September 30, 2015, Crescent Point recorded $2.5 million and $6.5 million, respectively, (September 30, 2014 - $1.5 million and $1.6 million, respectively) of expenditures in the normal course of business to an oilfield services company of which an officer is a director of the Company. CRESCENT POINT ENERGY CORP. 21 Crescent Point also recorded $0.3 million and $1.0 million during the three and nine months ended September 30, 2015, respectively,(September 30, 2014 - less than $0.1 million and $0.1 million, respectively) of legal fees in the normal course of business to a law firm of which a partner is a director of the Company. SUPPLEMENTAL DISCLOSURES Cash Flow Statement Presentation Three months ended September 30 Nine months ended September 30 ($000s) Operating activities Changes in non-cash working capital: Accounts receivable ) ) Prepaids and deposits 21 ) Accounts payable and accrued liabilities ) ) Other long-term liabilities ) Investing activities Changes in non-cash working capital: Accounts receivable ) ) ) Accounts payable and accrued liabilities ) Financing activities Changes in non-cash working capital: Dividends payable ) ) Three months ended September 30 Nine months ended September 30 ($000s) Other Non-cash lease inducement ) - - Other long-term liability - GEOGRAPHICAL DISCLOSURE As at September 30, 2015, Crescent Point's non-current assets related to the U.S. foreign operations is $1.9 billion (December 31, 2014 - $1.8 billion). For the three and nine months ended September 30, 2015, Crescent Point's oil and gas revenue related to the U.S. foreign operations is $69.8 million and $210.4 million, respectively (September 30, 2014 - $100.7 million and $279.9 million, respectively). CRESCENT POINT ENERGY CORP. 22 Directors Peter Bannister, Chairman (1) (3) Rene Amirault (2) (4) Laura Cillis (1) (2) (4) Hugh Gillard (1) (2) (5) Robert Heinemann (2) (3) (5) Gerald Romanzin (1) (2) Scott Saxberg (4) Greg Turnbull (3) (5) (1)Member of the Audit Committee of the Board of Directors (2)Member of the Compensation Committee of the Board of Directors (3)Member of the Reserves Committee of the Board of Directors (4)Member of the Health, Safety and Environment Committee of the Board of Directors (5)Member of the Corporate Governance and Nominating Committee Officers Scott Saxberg President and Chief Executive Officer Greg Tisdale Chief Financial Officer C. Neil Smith Chief Operating Officer Brad Borggard Vice President, Corporate Planning Derek Christie Vice President, Exploration and Geosciences Mark Eade Vice President, General Counsel and Corporate Secretary Ryan Gritzfeldt Vice President, Engineering and Business Development East Ken Lamont Vice President, Finance and Treasurer Tamara MacDonald Vice President, Land Trent Stangl Vice President, Marketing and Investor Relations Steve Toews Vice President, Engineering and Business Development West Head Office Suite 2000, 585 - 8th Avenue S.W. Calgary, Alberta T2P 1G1 Tel: (403) 693-0020 Fax: (403) 693-0070 Toll Free: (888) 693-0020 Banker The Bank of Nova Scotia Calgary, Alberta Auditor PricewaterhouseCoopers LLP Calgary, Alberta Legal Counsel Norton Rose Fulbright Canada LLP Calgary, Alberta Evaluation Engineers GLJ Petroleum Consultants Ltd. Calgary, Alberta Sproule Associates Ltd. Calgary, Alberta Registrar and Transfer Agent Investors are encouraged to contact Crescent Point's Registrar and Transfer Agent for information regarding their security holdings: Computershare Trust Company of Canada 600, 530 - 8th Avenue S.W. Calgary, Alberta T2P 3S8 Tel: (403) 267-6800 Stock Exchanges Toronto Stock Exchange - TSX New York Stock Exchange - NYSE Stock Symbol CPG Investor Contacts Scott Saxberg President and Chief Executive Officer (403) 693-0020 Greg Tisdale Chief Financial Officer (403) 693-0020 Trent Stangl Vice President, Marketing and Investor Relations (403) 693-0020 CRESCENT POINT ENERGY CORP. 23
